DocuSign Envelope ID: 6D3C0521-BBAC-4076-BC74-514409304183
                      Case 1:20-cv-03377-DLF Document 6-4 Filed 11/20/20 Page 1 of 44



                                      IN THE UNITED STATES DISTRICT COURT
                                          FOR THE DISTRICT OF COLUMBIA

              ALABAMA ASSOCIATION OF
              REALTORS® et al.,

                                   Plaintiffs,

                      v.                                                 Civil Case. No. ____
              UNITED STATES DEPARTMENT OF
              HEALTH AND HUMAN SERVICES et al.,

                                    Defendants.


                                  DECLARATION OF SCHOLASTICA CORORATON

                     I, Scholastica Cororaton, declare as follows:

                     1.      I am the Director of Housing and Commercial Research at the National Association

            of REALTORS®. I have over 15 years of combined experience in macroeconomic analysis,

            forecasting, and econometric modeling. I have an M.S. in Statistical Science from George Mason

            University, an M.A. in Economics from the University of the Philippines, and an MS. in Industrial

            Economics from the Center for Research and Communication (now the University of Asia and the

            Pacific), and B.S. in Business Economics (cum laude) from the University of the Philippines. I am a

            Certified Business Economist (CBE), the certification in business economics and data analytics

            developed by the National Association for Business Economics.

                     2.      I am over 18 years old and could testify to the facts set out herein if called upon to

            do so. I make this declaration based on my personal knowledge to explain the national and local

            impact of the Centers for Disease Control and Prevention’s (“CDC”) “Temporary Halt in

            Residential Evictions To Prevent the Further Spread of COVID-19” (the “Eviction Moratorium”).
DocuSign Envelope ID: 6D3C0521-BBAC-4076-BC74-514409304183
                      Case 1:20-cv-03377-DLF Document 6-4 Filed 11/20/20 Page 2 of 44



            U.S. Rental Property Market

                     3.      The U.S. rental property market involves millions of renters, millions of rental

            households, millions of landlords, and billions of dollars in annual rental payments.

                     4.      According to the Census Bureau, there were 41,946,055 households that paid rent in

            2019. Exhibit A.

                     5.      The median monthly gross rent in 2019 was $1,097 nationwide. Exhibit B.

                     6.      According to HUD, there are 10-11 million landlords in the United States. Exhibit

            C.

                     7.      Based on data from the Census Bureau, I determined that individual landlords own

            and manage 72% of rental properties in the United States. Exhibit D.

                     8.      By multiplying the total number of rental households (41,946,055) by the median

            monthly gross rent nationwide ($1,097), I estimate that Americans annually make $552.18 billion in

            rental payments.

            Nationwide Economic Impact of Eviction Moratorium

                     9.      Using an Aspen Institute study, the CDC estimated that 30-40 million people who

            live in 12-17 million housing units are at risk of eviction. By multiplying 12-17 million housing units

            by the median monthly gross rent nationwide (($1,097), I estimate that the unpaid rent will be $14 to

            $19 billion monthly nationwide as a result of the Eviction Moratorium.

                     10.     According to the Eviction Moratorium: “In the absence of State and local

            protections, as many as 30–40 million people in America could be at risk of eviction.” 85 Fed. Reg.

            55295 n.17 (citing Emily Benfer, et al., The COVID-19 Eviction Crisis: An Estimated 30-40 Million

            People in America are at Risk, available at: https://www.aspeninstitute.org/blog-posts/the-covid-19-

            eviction-crisis-anestimated-30-40-million-people-in-america-are-at-risk/) (attached as Exhibit E).




                                                              -2-
DocuSign Envelope ID: 6D3C0521-BBAC-4076-BC74-514409304183
                      Case 1:20-cv-03377-DLF Document 6-4 Filed 11/20/20 Page 3 of 44



                     11.     The Aspen Institute study relied upon by CDC “estimate[d] that 29 million renters in

            12.6 million households may be at risk of eviction by the end of 2020.” Exhibit F. Another study

            by Global advisory firm Stout Risius Ross, LLC “anticipates that up to 40 million people in more

            than 17 million households may be at risk of eviction through the end of the year.” Exhibit F.

                     12.     “The chart below reflects the analysis of the Aspen Institute Financial Security

            Program and the COVID-19 Eviction Defense Project as it relates to renters with No or Slight

            Confidence in the ability to pay next month’s rent, as well as the analysis of additional renters with a

            Moderate Confidence in the ability to pay next month’s rent completed by Stout. Stout’s

            independent analysis of renters reporting No or Slight Confidence in the ability to pay next month’s

            rent aligns with the Aspen Institute analysis presented below.” Exhibit F.




                                                              -3-
DocuSign Envelope ID: 6D3C0521-BBAC-4076-BC74-514409304183
                      Case 1:20-cv-03377-DLF Document 6-4 Filed 11/20/20 Page 4 of 44




                                                             -4-
DocuSign Envelope ID: 6D3C0521-BBAC-4076-BC74-514409304183
                      Case 1:20-cv-03377-DLF Document 6-4 Filed 11/20/20 Page 5 of 44



                     13.     The Aspen Institute study relied upon by CDC estimated that that 12.6 to 17.3

            million rental households are at risk of eviction, so these households are likely to take advantage of

            the CDC’s Eviction Moratorium.

                     14.     Next, I determined the nationwide economic impact of the Eviction Moratorium by

            multiplying the 12.6 to 17.3 million rental households likely to take advantage of the CDC’s Eviction

            Moratorium by the median monthly gross rent of $1,097 nationwide to arrive at a range of rent not

            paid.

                     15.     I estimate that the rent not paid by these 12.6 to 17.3 million rental households likely

            to take advantage of the CDC’s Eviction Moratorium amounts to $13.8 to $19 billion per month.

                     16.     For the four month period that the Eviction Moratorium is effective from

            September 4 through December 31, 2020, I estimate that the rent not paid by these 12.6 to 17.3

            million rental households likely to take advantage of the CDC’s Eviction Moratorium amounts to

            $55.3 to $76 billion.

                     17.     If the Eviction Moratorium is extended for twelve months, I estimate that the rent

            not paid by these 12.6 to 17.3 million rental households likely to take advantage of the CDC’s

            Eviction Moratorium would increase to $165.9 to $228.1 billion.

            Economic Impact of Eviction Moratorium in Alabama

                      18.    To evaluate the economic impact of the Eviction Moratorium in Alabama, I used the

            CDC’s methodology to identify the number of rental households that are likely to take advantage of

            the CDC’s Eviction Moratorium.

                      19.    According to the Aspen Institute data, 222,000 to 246,000 rental households are at

            risk of eviction in Alabama, so these households are likely to take advantage of the CDC’s Eviction

            Moratorium.




                                                              -5-
DocuSign Envelope ID: 6D3C0521-BBAC-4076-BC74-514409304183
                      Case 1:20-cv-03377-DLF Document 6-4 Filed 11/20/20 Page 6 of 44



                      20.    Next, I determined the economic impact of the Eviction Moratorium in Alabama by

            multiplying the 222,000 to 246,000 rental households likely to take advantage of the CDC’s Eviction

            Moratorium by the median monthly gross rent of $807 in Alabama to arrive at a range of rent not

            paid.

                      21.    I estimate that the rent not paid by these 222,000 to 246,000 rental households likely

            to take advantage of the CDC’s Eviction Moratorium amounts to $179.1 million to $198.5 million

            per month.

                      22.    For the four month period that the Eviction Moratorium is effective from

            September 4 through December 31, 2020, I estimate that the rent not paid by these 222,000 to

            246,000 rental households likely to take advantage of the CDC’s Eviction Moratorium amounts to

            $716.6 to $794 million.

                      23.    If the Eviction Moratorium is extended for twelve months, I estimate that the rent

            not paid by these 222,000 to 246,000 rental households likely to take advantage of the CDC’s

            Eviction Moratorium would increase to $2.1 to 2.3 billion.

            Economic Impact of Eviction Moratorium in Georgia

                      24.    To evaluate the economic impact of the Eviction Moratorium in Georgia, I used the

            CDC’s methodology to identify the number of rental households that are likely to take advantage of

            the CDC’s Eviction Moratorium.

                      25.    According to the Aspen Institute data, 393,000 to 565,000 rental households are at

            risk of eviction in Georgia, so these households are likely to take advantage of the CDC’s Eviction

            Moratorium.

                      26.    Next, I determined the economic impact of the Eviction Moratorium in Georgia by

            multiplying the 393,000 to 565,000 rental households likely to take advantage of the CDC’s Eviction




                                                              -6-
DocuSign Envelope ID: 6D3C0521-BBAC-4076-BC74-514409304183
                      Case 1:20-cv-03377-DLF Document 6-4 Filed 11/20/20 Page 7 of 44



            Moratorium by the median monthly gross rent of $1,049 in Georgia to arrive at a range of rent not

            paid.

                      27.    I estimate that the rent not paid by these 393,000 to 565,000 rental households likely

            to take advantage of the CDC’s Eviction Moratorium amounts to $412.2 to $592.6 million per

            month.

                      28.    For the four month period that the Eviction Moratorium is effective from

            September 4 through December 31, 2020, I estimate that the rent not paid by these 393,000 to

            565,000 rental households likely to take advantage of the CDC’s Eviction Moratorium amounts to

            $1.6 to $2.3 billion.

                      29.    If the Eviction Moratorium is extended for twelve months, I estimate that the rent

            not paid by these 393,000 to 565,000 rental households likely to take advantage of the CDC’s

            Eviction Moratorium would increase to $4.9 to 7.1 billion.




                                                              -7-
DocuSign Envelope ID: 6D3C0521-BBAC-4076-BC74-514409304183
                      Case 1:20-cv-03377-DLF Document 6-4 Filed 11/20/20 Page 8 of 44



                     I declare under penalty of perjury under the laws of the United States of America that the

            foregoing is true and correct.
                                          19 2020.
                     Executed on November __,

                                                                           _____________________
                                                                           Scholastica Cororaton




                                                             -8-
Case 1:20-cv-03377-DLF Document 6-4 Filed 11/20/20 Page 9 of 44




               EXHIBIT A
                            Case 1:20-cv-03377-DLF Document 6-4 Filed 11/20/20 Page 10 of 44
Exhibit A. According to the Census Bureau, there were 41,946,055 households that paid rent in 2019




US Census Bureau, American Communit Survey, 2019, 1 year estimate, Table DP04
https://data.census.gov/cedsci/table?q=housing&tid=ACSDP1Y2019.DP04&hidePreview=false
Case 1:20-cv-03377-DLF Document 6-4 Filed 11/20/20 Page 11 of 44




                EXHIBIT B
                            Case 1:20-cv-03377-DLF Document 6-4 Filed 11/20/20 Page 12 of 44
Exhibit B. The median monthly gross rent in 2019 was $1,097 nationwide.




US Census Bureau, American Communit Survey, 2019, 1 year estimate, Table DP04
https://data.census.gov/cedsci/table?q=housing&tid=ACSDP1Y2019.DP04&hidePreview=false
Case 1:20-cv-03377-DLF Document 6-4 Filed 11/20/20 Page 13 of 44




                EXHIBIT C
                              Case 1:20-cv-03377-DLF Document 6-4 Filed 11/20/20 Page 14 of 44
 Exhibit C. According to HUD, there are 10-11 million landlords in the United States




https://www.huduser.gov/portal/pdredge/pdr-edge-frm-asst-sec-061118.html
Case 1:20-cv-03377-DLF Document 6-4 Filed 11/20/20 Page 15 of 44




                EXHIBIT D
                               Case 1:20-cv-03377-DLF Document 6-4 Filed 11/20/20 Page 16 of 44
  Exhibit D. that individual landlords own and manage 72% of rental properties in the United States.




US Census Bureau 2018 Rental Housing Finance Survey
https://www.census.gov/programs-surveys/rhfs.html
Case 1:20-cv-03377-DLF Document 6-4 Filed 11/20/20 Page 17 of 44




                EXHIBIT E
11/12/2020             Case 1:20-cv-03377-DLF
                             The COVID-19 Eviction Crisis: Document       6-4Million
                                                           an Estimated 30-40    Filed   11/20/20
                                                                                     People              Page
                                                                                            in America Are at Risk18  ofAspen
                                                                                                                  - The  44 Institute




                      FA M I LY F I N A N C E S

                      The COVID-19 Eviction Crisis: an Estimated
                      30-40 Million People in America Are at
                      Risk
                      AUGUST 7, 2020 • E M I L Y B E N F E R , D A V I D B L O O M
                      R O B I N S O N , S TAC Y B U T L E R , L AVA R E D M O N D S , S A M

                      G I L M A N , K AT H E R I N E LU C A S M C K AY , Z AC H N E U M A N N ,
                      LISA OWENS, NEIL STEINKAMP & DIANE YENTEL




                T    he United States may be facing the most severe housing crisis in its
                     history. According to the latest analysis of weekly US Census data, as
                federal, state, and local protections and resources expire and in the
                absence of robust and swift intervention, an estimated 30–40 million
                people in America could be at risk of eviction in the next several months.
                Many property owners, who lack the credit or financial ability to cover
                rental payment arrears, will struggle to pay their mortgages and property
                taxes and maintain properties. The COVID-19 housing crisis has sharply
                increased the risk of foreclosure and bankruptcy, especially among small
                property owners; long-term harm to renter families and individuals;
                disruption of the affordable housing market; and destabilization of
                communities across the United States.

                Throughout the COVID-19 pandemic, researchers, academics, and
                advocates have conducted a continuous analysis of the effect of the public
                health crisis and economic depression on renters and the housing market.
                Multiple studies have quantified the effect of COVID-19-related job loss
                and economic hardship on renters’ ability to pay rent during the
                pandemic. While methodologies differ, these analyses converge on a dire
                prediction: If conditions do not change, 29-43% of renter households could
                be at risk of eviction by the end of the year.




https://www.aspeninstitute.org/blog-posts/the-covid-19-eviction-crisis-an-estimated-30-40-million-people-in-america-are-at-risk/#:~:text=In a study ba…   1/13
11/12/2020             Case 1:20-cv-03377-DLF
                             The COVID-19 Eviction Crisis: Document       6-4Million
                                                           an Estimated 30-40    Filed   11/20/20
                                                                                     People              Page
                                                                                            in America Are at Risk19  ofAspen
                                                                                                                  - The  44 Institute


                This article aggregates the existing research related to the COVID-19
                housing crisis, including estimated potential upcoming eviction filings,
                unemployment data, and housing insecurity predictions. Additionally,
                based on this research and new weekly analysis of real-time US Census
                Bureau Household Pulse data, this article frames the growing potential for
                widespread displacement and homelessness across the United States.




                The COVID-19 pandemic struck amid a severe aﬀordable housing crisis in
                the United States

                COVID-19 struck when 20.8 million renter households (47.5% of all renter
                households) were already rental cost-burdened, according to 2018
                numbers. Rental cost burden is defined as households who pay over 30%
                of their income towards rent. When the pandemic began, 10.9 million
                renter households (25% of all renter households) were spending over 50%
                of their income on rent each month. The majority of renter households
                below the poverty line spent at least half of their income towards rent in
                2018, with one in four spending over 70% of their income toward housing
                costs. Due to chronic underfunding by the federal government, only one in
                four eligible renters received federal financial assistance. With the loss of
                four million affordable housing units over the last decade and a shortage
                of 7 million affordable apartments available to the lowest-income renters,




https://www.aspeninstitute.org/blog-posts/the-covid-19-eviction-crisis-an-estimated-30-40-million-people-in-america-are-at-risk/#:~:text=In a study ba…   2/13
11/12/2020             Case 1:20-cv-03377-DLF
                             The COVID-19 Eviction Crisis: Document       6-4Million
                                                           an Estimated 30-40    Filed   11/20/20
                                                                                     People              Page
                                                                                            in America Are at Risk20  ofAspen
                                                                                                                  - The  44 Institute


                many renters entered the pandemic already facing housing instability and
                vulnerable to eviction.

                Before the pandemic, eviction occurred frequently across the country. The
                Eviction Lab at Princeton University estimates that between 2000 and
                2016, 61 million eviction cases were filed in the US, an average of 3.6
                million evictions annually. In 2016, seven evictions were filed every
                minute. On average, eviction judgment amounts are often for failure to
                pay one or two months’ rent and involve less than $600 in rental debt.

                An increase in evictions could be detrimental for the 14 million renter
                households with children: research from Milwaukee indicates that renter
                households with children are more likely to receive an eviction judgment.
                Although tenants with legal counsel are much less likely to be evicted, on
                average, fewer than 10% of renters have access to legal counsel when
                defending against an eviction, compared to 90% of landlords.

                At the same time, a lack of rental income places rental property owners at
                risk of harm. Individual investors, who often lack access to additional
                capital, may be particularly vulnerable. Presently, while “mom and pop”
                landlords own 22.7 million out of 48.5 million rental units in the housing
                market, more than half (58%) do not have access to any lines of credit that
                might help them in an emergency. Landlords who evict tenants face court
                costs, short or long term vacancy, reletting costs, and the loss of 90-95% of
                rental arrears via sale to a debt collector or other third party. In the short
                term, lack of rental income may result in unanticipated costs, and an
                inability to pay mortgages, pay property taxes and maintain the property.
                In the long term, it places small property owners at greater risk of
                foreclosure and bankruptcy.

                Communities of color are hardest hit by the eviction crisis

                Communities of color are disproportionately rent-burdened and at risk of
                eviction. People of color are twice as likely to be renters and are
                disproportionately likely to be low-income and rental cost-burdened.
                Studies from cities throughout the country have shown that people of
                color, particularly Black and Latinx people, constitute approximately 80%
                of people facing eviction. After controlling for education, one study



https://www.aspeninstitute.org/blog-posts/the-covid-19-eviction-crisis-an-estimated-30-40-million-people-in-america-are-at-risk/#:~:text=In a study ba…   3/13
11/12/2020             Case 1:20-cv-03377-DLF
                             The COVID-19 Eviction Crisis: Document       6-4Million
                                                           an Estimated 30-40    Filed   11/20/20
                                                                                     People              Page
                                                                                            in America Are at Risk21  ofAspen
                                                                                                                  - The  44 Institute


                determined that Black households are more than twice as likely as white
                households to be evicted. In a study of Milwaukee, women from Black
                neighborhoods made up only 9.6% of the city’s population but accounted
                for 30% of evicted tenants. In Boston, 70% of market-rate evictions filed
                were in communities of color, although those areas make up
                approximately half of the city’s rental market. Researchers from UC
                Berkeley and the University of Washington found the number of evictions
                for Black households in Baltimore exceeded those for white households by
                nearly 200%, with the Black renter eviction rate outpacing the white renter
                eviction rate by 13%. In New York City, a sample of housing court cases
                indicated that 70% of households in housing court are headed by a female
                of color, usually Black and/or Hispanic. In Virginia, approximately 60% of
                majority Black neighborhoods have an annual eviction rate higher than
                10% of households, approximately four times the national average, even
                when controlling for poverty and income rates. In Cleveland, the top ten
                tracts for eviction filings from 2016-2018 were all majority Black tracts;
                only six had poverty rates above 10%.

                Similarly, people of color are most at risk of being evicted during the
                COVID-19 pandemic. A report co-authored by City Life/Vida Urbana and
                Massachusetts Institute of Technology showed that in the first month of
                the Massachusetts state of emergency, 78% of eviction filings in Boston
                were in communities of color.

                COVID-19 job and wage losses could create an unprecedented and long-
                term housing crisis

                The economic recession, coupled with job and wage loss, magnified and
                accelerated the existing housing crisis. As of July 2020, nearly 50 million
                Americans have filed for unemployment insurance. Between March and
                July, unemployment rates fluctuated between 11.1% and 14.4%. By
                comparison, unemployment peaked at 10.7% during the Great Recession.
                More than 20 million renters live in households that have suffered COVID-
                19-related job loss. This job loss is exacerbated by the recent expiration of
                pandemic unemployment insurance benefits across the country. With
                federal legislators in a stalemate regarding how or if to extend benefits,
                unemployed renters are at an even greater risk of financial constraints
                leading to eviction.



https://www.aspeninstitute.org/blog-posts/the-covid-19-eviction-crisis-an-estimated-30-40-million-people-in-america-are-at-risk/#:~:text=In a study ba…   4/13
11/12/2020             Case 1:20-cv-03377-DLF
                             The COVID-19 Eviction Crisis: Document       6-4Million
                                                           an Estimated 30-40    Filed   11/20/20
                                                                                     People              Page
                                                                                            in America Are at Risk22  ofAspen
                                                                                                                  - The  44 Institute


                Job loss is affecting people of color at much higher rates than their white
                counterparts. Initial numbers from April highlight this disparity: 61% of
                Hispanic Americans and 44% of Black Americans said that they, or
                someone in their household, had experienced a job or wage loss due to
                the coronavirus outbreak, compared with 38% of white Americans. People
                with disabilities (who have historically higher rates of unemployment
                than the general population), LGBTQ people (who experience
                homelessness at a disproportionate rate), and undocumented immigrants
                (who do not qualify for unemployment insurance or receive stimulus
                checks), could all be at heightened risk of economic hardship during the
                pandemic.

                In the early weeks of the pandemic in the US, researchers at the Terner
                Center at the University of California, the Urban Institute, the Joint Center
                for Housing at Harvard, the National Low Income Housing Coalition, and
                the Furman Center at NYU separately estimated the number of at-risk
                renter households employed in jobs that were most vulnerable to COVID-
                19-related job loss. Together, these studies concluded that between 27%
                and 34% of renter families were at risk of job or wage loss.

                Renters experiencing cash shortages are increasingly relying on sources
                other than income to pay rent. Thirty percent of renters report using
                money from government aid or assistance to pay rent, and another 30%
                indicate that they have borrowed cash or obtained a loan to make rental
                payments. Tenants are increasingly using credit cards to pay the rent,
                with a 31% increase between March and April, an additional 20% increase
                from April to May, and a 43% increase in the first two quarters as
                compared to the prior year. There is increasing evidence that families are
                shifting their budget towards rent. Food pantry requests have increased by
                as much as 2000% in some states, with nearly 30 million Americans
                reporting they do not have enough food.

                Evidence indicates that rental payments are decreasing during the
                pandemic. The National Multifamily Housing Council (NMHC) reported
                that 88% of tenants had paid July’s rent by mid-month—less than both
                June 2020 and July 2019. Apartment List estimates that 36% of renters
                missed July payments. According to Avail, an online payment platform for




https://www.aspeninstitute.org/blog-posts/the-covid-19-eviction-crisis-an-estimated-30-40-million-people-in-america-are-at-risk/#:~:text=In a study ba…   5/13
11/12/2020             Case 1:20-cv-03377-DLF
                             The COVID-19 Eviction Crisis: Document       6-4Million
                                                           an Estimated 30-40    Filed   11/20/20
                                                                                     People              Page
                                                                                            in America Are at Risk23  ofAspen
                                                                                                                  - The  44 Institute


                midsize independent landlords and their tenants, only 55% of landlords
                using the platform received full rent payments in July.

                NMHC and the National Apartment Association informed Congress in
                April that “more than 25 percent of the households that rent in the US
                may need help making payments” because of COVID-19 rental hardship,
                translating to nearly 11 million households and 25 million people. In a
                study based on predicted job and wage loss, the Aspen Institute Financial
                Security Program and the COVID-19 Eviction Defense Project projected
                that 19 to 23 million renters in the United States are at risk of eviction
                through the end of 2020, representing up to 21% of renter households.
                Similarly, Amherst Capital, a real estate investment firm, estimated in
                June that 28 million households (64 million people) are at risk of eviction
                due to COVID-19.

                Temporary protections against evictions during the COVID-19 pandemic
                have largely expired across the US

                Federal, state, and local eviction moratoriums provided important
                protections for some renters, but they are expiring rapidly. In the first
                month of the pandemic, the federal government instituted a limited
                moratorium on evictions in federally-assisted housing and for properties
                with federally backed mortgages. The federal eviction moratorium
                protected about 30% of renters. Various actors in forty-three states and
                the District of Columbia issued eviction moratoriums that varied in level
                of protection and stage of eviction stopped. Those state-level protections
                ranged from a few weeks to a few months in duration and did not apply to
                all evictions. The Eviction Lab’s Eviction Tracker System indicates that
                eviction moratoriums were effective in reducing eviction filings when they
                were in place. Federal protections expired on July 24th. As of July 31st, 30
                states lack state-level protections against eviction during the pandemic.

                According to the COVID-19 Housing Policy Scorecard, created by the
                Eviction Lab and Professor Emily Benfer, the vast majority of states lack
                protective eviction moratoriums and housing stabilization measures that
                could support renters facing rent hardship. As a result, tenants unable to
                pay their rent due to the extraordinary circumstances of the pandemic are
                receiving eviction notices, and courts across the country have resumed



https://www.aspeninstitute.org/blog-posts/the-covid-19-eviction-crisis-an-estimated-30-40-million-people-in-america-are-at-risk/#:~:text=In a study ba…   6/13
11/12/2020             Case 1:20-cv-03377-DLF
                             The COVID-19 Eviction Crisis: Document       6-4Million
                                                           an Estimated 30-40    Filed   11/20/20
                                                                                     People              Page
                                                                                            in America Are at Risk24  ofAspen
                                                                                                                  - The  44 Institute


                eviction hearings, in many cases via video conference. Global advisory
                firm Stout Risius Ross, LLC (Stout) estimates that 11.6 million evictions
                could be filed in the US in the next four months.

                States, counties, and cities have offered limited emergency rent assistance
                to renters and landlords by using funding provided in the CARES Act via
                Community Development Block Grants and the Coronavirus Relief Fund,
                as well as other funding sources. However, according to an analysis by the
                National Low Income Housing Coalition, the need has overwhelmed many
                of these programs, as demonstrated by the use of lottery systems, and the
                closure of three out of 10 programs (some within minutes of opening).

                The risk of eviction could escalate rapidly across America

                According to the most recent US Census Bureau Household Pulse Survey
                (Week 12), 18.3% of renters nationally report that they were unable to pay
                July’s rent on time. Forty-three percent of renter households with children
                and 33% of all renter households have slight or no confidence that they
                can pay August rent on time. Among renter households earning less than
                $35,000 per year, 42% have slight or no confidence in their ability to pay
                next month’s rent.

                Black and Latinx populations consistently report low confidence in the
                ability to pay rent during the pandemic. The Census Bureau’s Week 12
                Housing Pulse Survey indicates that nearly half of Black (42%) and
                Hispanic (49%) renters have slight or no confidence in their ability to pay
                next month’s rent on time, a figure that is twice as high as white renters
                (22%). Moreover, 26% of Black renters and 25% of Hispanic renters reported
                being unable to pay rent last month, compared to 13% of white renters.




https://www.aspeninstitute.org/blog-posts/the-covid-19-eviction-crisis-an-estimated-30-40-million-people-in-america-are-at-risk/#:~:text=In a study ba…   7/13
11/12/2020             Case 1:20-cv-03377-DLF
                             The COVID-19 Eviction Crisis: Document       6-4Million
                                                           an Estimated 30-40    Filed   11/20/20
                                                                                     People              Page
                                                                                            in America Are at Risk25  ofAspen
                                                                                                                  - The  44 Institute




                Current projections indicate that America is facing an urgent and
                unprecedented eviction crisis. In an updated analysis of the US Census
                Bureau’s Pulse Survey, based on renter’s perceptions of their ability to pay,
                the Aspen Institute Financial Security Program and the COVID-19 Eviction
                Defense Project currently estimate that 29 million renters in 12.6 million
                households may be at risk of eviction by the end of 2020. Stout anticipates
                that up to 40 million people in more than 17 million households may be at
                risk of eviction through the end of the year when considering a portion of
                survey respondents who have a “moderate” degree of confidence in the
                ability to pay rent (in addition to those with slight or no confidence). Both
                projections rely on renter perceptions of their ability to pay measured by
                the Pulse Survey.

                The chart below reflects the analysis of the Aspen Institute Financial
                Security Program and the COVID-19 Eviction Defense Project as it relates
                to renters with No or Slight Confidence in the ability to pay next month’s
                rent, as well as the analysis of additional renters with a Moderate
                Confidence in the ability to pay next month’s rent completed by Stout.
                Stout’s independent analysis of renters reporting No or Slight Confidence
                in the ability to pay next month’s rent aligns with the Aspen Institute
                analysis presented below.




https://www.aspeninstitute.org/blog-posts/the-covid-19-eviction-crisis-an-estimated-30-40-million-people-in-america-are-at-risk/#:~:text=In a study ba…   8/13
11/12/2020             Case 1:20-cv-03377-DLF
                             The COVID-19 Eviction Crisis: Document       6-4Million
                                                           an Estimated 30-40    Filed   11/20/20
                                                                                     People              Page
                                                                                            in America Are at Risk26  ofAspen
                                                                                                                  - The  44 Institute




https://www.aspeninstitute.org/blog-posts/the-covid-19-eviction-crisis-an-estimated-30-40-million-people-in-america-are-at-risk/#:~:text=In a study ba…   9/13
11/12/2020             Case 1:20-cv-03377-DLF
                             The COVID-19 Eviction Crisis: Document       6-4Million
                                                           an Estimated 30-40    Filed   11/20/20
                                                                                     People              Page
                                                                                            in America Are at Risk27  ofAspen
                                                                                                                  - The  44 Institute


                The COVID-19 housing crisis could devastate small property owners,
                tenants, and communities

                Significant loss of rental income during the COVID-19 pandemic creates
                financial peril and hardship for renters, small property owners, and
                communities. Without rental income, many landlords may struggle to pay
                mortgages and risk foreclosure and bankruptcy. The National Consumer
                Law Center predicts that 3 million homeowners, or roughly 5%, will have
                significantly delinquent mortgages by early 2021. Currently, 44% of single-
                family rentals have a mortgage or some similar debt. Sixty-five percent of
                properties with 2 to 4 units and 61% of properties with 5 to 19 units have a
                mortgage. Foreclosure can lead to a lack of maintenance, urban blight,
                reduced property values for neighboring properties, and erosion of
                neighborhood safety and stability. Without rental income to pay property
                tax, communities lose resources for public services, city and state
                governments, schools, and infrastructure, and can expend significant
                resources managing or disposing of properties acquired through tax
                foreclosure.

                The impact of an eviction on families and individuals is even greater.
                Following eviction, a person’s likelihood of experiencing homelessness
                increases, mental and physical health are diminished, and the probability
                of obtaining employment declines. Eviction is linked to numerous poor
                health outcomes, including depression, suicide, and anxiety, among
                others. Eviction is also linked with respiratory disease, which could
                increase the risk of complications if COVID-19 is contracted, as well as
                mortality risk during COVID-19. Eviction makes it more expensive and
                more difficult for tenants who have been evicted to rent safe and decent
                housing, apply for credit, borrow money, or purchase a home. Instability,
                like eviction, is particularly damaging to children, who suffer in ways that
                impact their educational development and well-being for years.

                The public costs of eviction are far-reaching. Individuals experiencing
                displacement due to eviction are more likely to need emergency shelter
                and re-housing, use in-patient and emergency medical services, require
                child welfare services, and experience the criminal legal system, among
                other harms.




https://www.aspeninstitute.org/blog-posts/the-covid-19-eviction-crisis-an-estimated-30-40-million-people-in-america-are-at-risk/#:~:text=In a study b…   10/13
11/12/2020             Case 1:20-cv-03377-DLF
                             The COVID-19 Eviction Crisis: Document       6-4Million
                                                           an Estimated 30-40    Filed   11/20/20
                                                                                     People              Page
                                                                                            in America Are at Risk28  ofAspen
                                                                                                                  - The  44 Institute


                Proposed policy interventions avoid suﬀering, save lives, and prevent
                severe harm

                The eviction crisis and its devastating outcomes are entirely preventable.
                Policy interventions at the national, state, and local levels could avoid
                many of the devastating costs outlined above. The COVID-19 Housing
                Policy Scorecard, Eviction Innovations, and national and local housing
                rights groups offer many different eviction prevention options that are
                available and being considered by policymakers. However, without federal
                financial assistance, any intervention will be a stopgap at best and may
                fail to prevent the eviction crisis and its collateral harm.

                The most comprehensive policy proposals include a nationwide
                moratorium on evictions and at least $100 billion in emergency rental
                assistance. Combining this assistance with an extension of federally
                enhanced unemployment insurance for displaced workers would provide
                additional relief for renters. Responses like these could neutralize the
                eviction risk outlined in this report, eliminating the public and private
                costs of mass evictions that result from the pandemic. More importantly,
                they could prevent millions of people in America from experiencing
                unfathomable hardship in the months and years ahead. These solutions
                have passed the US House of Representatives two times, and have
                companion legislation in the Senate.

                Similarly, studies have shown a civil right to counsel in eviction cases can
                deliver significant benefits for tenants and landlords. While exact figures
                vary by jurisdiction, tenants with counsel experience improved housing
                stability—often by remaining in their home, but alternatively by obtaining
                additional time to relocate, avoiding a formal eviction on their record, and
                accessing emergency rental assistance or subsidized housing.
                Representation also leads to lower default rates and more fairly
                negotiated resolutions with landlords that limit disruption from
                displacement and ensure the rights of all parties are exercised. Other
                policies, such as eviction record sealing and restrictions that preclude
                property owners from basing tenant eligibility on eviction records, can
                prevent the longer-term harm that comes from eviction.




https://www.aspeninstitute.org/blog-posts/the-covid-19-eviction-crisis-an-estimated-30-40-million-people-in-america-are-at-risk/#:~:text=In a study b…   11/13
11/12/2020             Case 1:20-cv-03377-DLF
                             The COVID-19 Eviction Crisis: Document       6-4Million
                                                           an Estimated 30-40    Filed   11/20/20
                                                                                     People              Page
                                                                                            in America Are at Risk29  ofAspen
                                                                                                                  - The  44 Institute


                Given the incredibly high cost of evictions to renters, landlords, and
                communities, a wide range of policy interventions would provide
                significant cost avoidance for state and local government across the US

                Conclusion

                Renters experiencing financial hardship due to COVID-19 have exhausted
                their resources and limited funds just as eviction moratoriums and
                emergency relief across the United States expire. Without intervention,
                the housing crisis will result in significant harm to renters and property
                owners. Meaningful, swift, and robust government intervention is critical
                to preventing the immediate and long-term negative effects of the COVID-
                19 housing crisis on adults, children, and communities across America.

                Authors

                        • Emily Benfer, Wake Forest University School of Law
                        • David Bloom Robinson, Massachusetts Institute of Technology
                        • Stacy Butler, Innovation for Justice Program, University of Arizona College of
                          Law
                        • Lavar Edmonds, The Eviction Lab at Princeton University
                        • Sam Gilman, The COVID-19 Eviction Defense Project
                        • Katherine Lucas McKay, The Aspen Institute
                        • Zach Neumann, The Aspen Institute / The COVID-19 Eviction Defense
                          Project
                        • Lisa Owens, City Life/Vida Urbana
                        • Neil Steinkamp, Stout
                        • Diane Yentel, National Low Income Housing Coalition




                                    RELATED


                              F A M I LY F I N A N C E S

                              Pandemic Will Mean a Worse Retirement for Millions of Workers
                              JUNE 1, 2020 • FINANCIAL SECURITY PROGRAM




https://www.aspeninstitute.org/blog-posts/the-covid-19-eviction-crisis-an-estimated-30-40-million-people-in-america-are-at-risk/#:~:text=In a study b…   12/13
11/12/2020             Case 1:20-cv-03377-DLF
                             The COVID-19 Eviction Crisis: Document       6-4Million
                                                           an Estimated 30-40    Filed   11/20/20
                                                                                     People              Page
                                                                                            in America Are at Risk30  ofAspen
                                                                                                                  - The  44 Institute




https://www.aspeninstitute.org/blog-posts/the-covid-19-eviction-crisis-an-estimated-30-40-million-people-in-america-are-at-risk/#:~:text=In a study b…   13/13
Case 1:20-cv-03377-DLF Document 6-4 Filed 11/20/20 Page 31 of 44




                EXHIBIT F
11/12/2020             Case 1:20-cv-03377-DLF
                             The COVID-19 Eviction Crisis: Document       6-4Million
                                                           an Estimated 30-40    Filed   11/20/20
                                                                                     People              Page
                                                                                            in America Are at Risk32  ofAspen
                                                                                                                  - The  44 Institute




                      FA M I LY F I N A N C E S

                      The COVID-19 Eviction Crisis: an Estimated
                      30-40 Million People in America Are at
                      Risk
                      AUGUST 7, 2020 • E M I L Y B E N F E R , D A V I D B L O O M
                      R O B I N S O N , S TAC Y B U T L E R , L AVA R E D M O N D S , S A M

                      G I L M A N , K AT H E R I N E LU C A S M C K AY , Z AC H N E U M A N N ,
                      LISA OWENS, NEIL STEINKAMP & DIANE YENTEL




                T    he United States may be facing the most severe housing crisis in its
                     history. According to the latest analysis of weekly US Census data, as
                federal, state, and local protections and resources expire and in the
                absence of robust and swift intervention, an estimated 30–40 million
                people in America could be at risk of eviction in the next several months.
                Many property owners, who lack the credit or financial ability to cover
                rental payment arrears, will struggle to pay their mortgages and property
                taxes and maintain properties. The COVID-19 housing crisis has sharply
                increased the risk of foreclosure and bankruptcy, especially among small
                property owners; long-term harm to renter families and individuals;
                disruption of the affordable housing market; and destabilization of
                communities across the United States.

                Throughout the COVID-19 pandemic, researchers, academics, and
                advocates have conducted a continuous analysis of the effect of the public
                health crisis and economic depression on renters and the housing market.
                Multiple studies have quantified the effect of COVID-19-related job loss
                and economic hardship on renters’ ability to pay rent during the
                pandemic. While methodologies differ, these analyses converge on a dire
                prediction: If conditions do not change, 29-43% of renter households could
                be at risk of eviction by the end of the year.




https://www.aspeninstitute.org/blog-posts/the-covid-19-eviction-crisis-an-estimated-30-40-million-people-in-america-are-at-risk/#:~:text=In a study ba…   1/13
11/12/2020             Case 1:20-cv-03377-DLF
                             The COVID-19 Eviction Crisis: Document       6-4Million
                                                           an Estimated 30-40    Filed   11/20/20
                                                                                     People              Page
                                                                                            in America Are at Risk33  ofAspen
                                                                                                                  - The  44 Institute


                This article aggregates the existing research related to the COVID-19
                housing crisis, including estimated potential upcoming eviction filings,
                unemployment data, and housing insecurity predictions. Additionally,
                based on this research and new weekly analysis of real-time US Census
                Bureau Household Pulse data, this article frames the growing potential for
                widespread displacement and homelessness across the United States.




                The COVID-19 pandemic struck amid a severe aﬀordable housing crisis in
                the United States

                COVID-19 struck when 20.8 million renter households (47.5% of all renter
                households) were already rental cost-burdened, according to 2018
                numbers. Rental cost burden is defined as households who pay over 30%
                of their income towards rent. When the pandemic began, 10.9 million
                renter households (25% of all renter households) were spending over 50%
                of their income on rent each month. The majority of renter households
                below the poverty line spent at least half of their income towards rent in
                2018, with one in four spending over 70% of their income toward housing
                costs. Due to chronic underfunding by the federal government, only one in
                four eligible renters received federal financial assistance. With the loss of
                four million affordable housing units over the last decade and a shortage
                of 7 million affordable apartments available to the lowest-income renters,




https://www.aspeninstitute.org/blog-posts/the-covid-19-eviction-crisis-an-estimated-30-40-million-people-in-america-are-at-risk/#:~:text=In a study ba…   2/13
11/12/2020             Case 1:20-cv-03377-DLF
                             The COVID-19 Eviction Crisis: Document       6-4Million
                                                           an Estimated 30-40    Filed   11/20/20
                                                                                     People              Page
                                                                                            in America Are at Risk34  ofAspen
                                                                                                                  - The  44 Institute


                many renters entered the pandemic already facing housing instability and
                vulnerable to eviction.

                Before the pandemic, eviction occurred frequently across the country. The
                Eviction Lab at Princeton University estimates that between 2000 and
                2016, 61 million eviction cases were filed in the US, an average of 3.6
                million evictions annually. In 2016, seven evictions were filed every
                minute. On average, eviction judgment amounts are often for failure to
                pay one or two months’ rent and involve less than $600 in rental debt.

                An increase in evictions could be detrimental for the 14 million renter
                households with children: research from Milwaukee indicates that renter
                households with children are more likely to receive an eviction judgment.
                Although tenants with legal counsel are much less likely to be evicted, on
                average, fewer than 10% of renters have access to legal counsel when
                defending against an eviction, compared to 90% of landlords.

                At the same time, a lack of rental income places rental property owners at
                risk of harm. Individual investors, who often lack access to additional
                capital, may be particularly vulnerable. Presently, while “mom and pop”
                landlords own 22.7 million out of 48.5 million rental units in the housing
                market, more than half (58%) do not have access to any lines of credit that
                might help them in an emergency. Landlords who evict tenants face court
                costs, short or long term vacancy, reletting costs, and the loss of 90-95% of
                rental arrears via sale to a debt collector or other third party. In the short
                term, lack of rental income may result in unanticipated costs, and an
                inability to pay mortgages, pay property taxes and maintain the property.
                In the long term, it places small property owners at greater risk of
                foreclosure and bankruptcy.

                Communities of color are hardest hit by the eviction crisis

                Communities of color are disproportionately rent-burdened and at risk of
                eviction. People of color are twice as likely to be renters and are
                disproportionately likely to be low-income and rental cost-burdened.
                Studies from cities throughout the country have shown that people of
                color, particularly Black and Latinx people, constitute approximately 80%
                of people facing eviction. After controlling for education, one study



https://www.aspeninstitute.org/blog-posts/the-covid-19-eviction-crisis-an-estimated-30-40-million-people-in-america-are-at-risk/#:~:text=In a study ba…   3/13
11/12/2020             Case 1:20-cv-03377-DLF
                             The COVID-19 Eviction Crisis: Document       6-4Million
                                                           an Estimated 30-40    Filed   11/20/20
                                                                                     People              Page
                                                                                            in America Are at Risk35  ofAspen
                                                                                                                  - The  44 Institute


                determined that Black households are more than twice as likely as white
                households to be evicted. In a study of Milwaukee, women from Black
                neighborhoods made up only 9.6% of the city’s population but accounted
                for 30% of evicted tenants. In Boston, 70% of market-rate evictions filed
                were in communities of color, although those areas make up
                approximately half of the city’s rental market. Researchers from UC
                Berkeley and the University of Washington found the number of evictions
                for Black households in Baltimore exceeded those for white households by
                nearly 200%, with the Black renter eviction rate outpacing the white renter
                eviction rate by 13%. In New York City, a sample of housing court cases
                indicated that 70% of households in housing court are headed by a female
                of color, usually Black and/or Hispanic. In Virginia, approximately 60% of
                majority Black neighborhoods have an annual eviction rate higher than
                10% of households, approximately four times the national average, even
                when controlling for poverty and income rates. In Cleveland, the top ten
                tracts for eviction filings from 2016-2018 were all majority Black tracts;
                only six had poverty rates above 10%.

                Similarly, people of color are most at risk of being evicted during the
                COVID-19 pandemic. A report co-authored by City Life/Vida Urbana and
                Massachusetts Institute of Technology showed that in the first month of
                the Massachusetts state of emergency, 78% of eviction filings in Boston
                were in communities of color.

                COVID-19 job and wage losses could create an unprecedented and long-
                term housing crisis

                The economic recession, coupled with job and wage loss, magnified and
                accelerated the existing housing crisis. As of July 2020, nearly 50 million
                Americans have filed for unemployment insurance. Between March and
                July, unemployment rates fluctuated between 11.1% and 14.4%. By
                comparison, unemployment peaked at 10.7% during the Great Recession.
                More than 20 million renters live in households that have suffered COVID-
                19-related job loss. This job loss is exacerbated by the recent expiration of
                pandemic unemployment insurance benefits across the country. With
                federal legislators in a stalemate regarding how or if to extend benefits,
                unemployed renters are at an even greater risk of financial constraints
                leading to eviction.



https://www.aspeninstitute.org/blog-posts/the-covid-19-eviction-crisis-an-estimated-30-40-million-people-in-america-are-at-risk/#:~:text=In a study ba…   4/13
11/12/2020             Case 1:20-cv-03377-DLF
                             The COVID-19 Eviction Crisis: Document       6-4Million
                                                           an Estimated 30-40    Filed   11/20/20
                                                                                     People              Page
                                                                                            in America Are at Risk36  ofAspen
                                                                                                                  - The  44 Institute


                Job loss is affecting people of color at much higher rates than their white
                counterparts. Initial numbers from April highlight this disparity: 61% of
                Hispanic Americans and 44% of Black Americans said that they, or
                someone in their household, had experienced a job or wage loss due to
                the coronavirus outbreak, compared with 38% of white Americans. People
                with disabilities (who have historically higher rates of unemployment
                than the general population), LGBTQ people (who experience
                homelessness at a disproportionate rate), and undocumented immigrants
                (who do not qualify for unemployment insurance or receive stimulus
                checks), could all be at heightened risk of economic hardship during the
                pandemic.

                In the early weeks of the pandemic in the US, researchers at the Terner
                Center at the University of California, the Urban Institute, the Joint Center
                for Housing at Harvard, the National Low Income Housing Coalition, and
                the Furman Center at NYU separately estimated the number of at-risk
                renter households employed in jobs that were most vulnerable to COVID-
                19-related job loss. Together, these studies concluded that between 27%
                and 34% of renter families were at risk of job or wage loss.

                Renters experiencing cash shortages are increasingly relying on sources
                other than income to pay rent. Thirty percent of renters report using
                money from government aid or assistance to pay rent, and another 30%
                indicate that they have borrowed cash or obtained a loan to make rental
                payments. Tenants are increasingly using credit cards to pay the rent,
                with a 31% increase between March and April, an additional 20% increase
                from April to May, and a 43% increase in the first two quarters as
                compared to the prior year. There is increasing evidence that families are
                shifting their budget towards rent. Food pantry requests have increased by
                as much as 2000% in some states, with nearly 30 million Americans
                reporting they do not have enough food.

                Evidence indicates that rental payments are decreasing during the
                pandemic. The National Multifamily Housing Council (NMHC) reported
                that 88% of tenants had paid July’s rent by mid-month—less than both
                June 2020 and July 2019. Apartment List estimates that 36% of renters
                missed July payments. According to Avail, an online payment platform for




https://www.aspeninstitute.org/blog-posts/the-covid-19-eviction-crisis-an-estimated-30-40-million-people-in-america-are-at-risk/#:~:text=In a study ba…   5/13
11/12/2020             Case 1:20-cv-03377-DLF
                             The COVID-19 Eviction Crisis: Document       6-4Million
                                                           an Estimated 30-40    Filed   11/20/20
                                                                                     People              Page
                                                                                            in America Are at Risk37  ofAspen
                                                                                                                  - The  44 Institute


                midsize independent landlords and their tenants, only 55% of landlords
                using the platform received full rent payments in July.

                NMHC and the National Apartment Association informed Congress in
                April that “more than 25 percent of the households that rent in the US
                may need help making payments” because of COVID-19 rental hardship,
                translating to nearly 11 million households and 25 million people. In a
                study based on predicted job and wage loss, the Aspen Institute Financial
                Security Program and the COVID-19 Eviction Defense Project projected
                that 19 to 23 million renters in the United States are at risk of eviction
                through the end of 2020, representing up to 21% of renter households.
                Similarly, Amherst Capital, a real estate investment firm, estimated in
                June that 28 million households (64 million people) are at risk of eviction
                due to COVID-19.

                Temporary protections against evictions during the COVID-19 pandemic
                have largely expired across the US

                Federal, state, and local eviction moratoriums provided important
                protections for some renters, but they are expiring rapidly. In the first
                month of the pandemic, the federal government instituted a limited
                moratorium on evictions in federally-assisted housing and for properties
                with federally backed mortgages. The federal eviction moratorium
                protected about 30% of renters. Various actors in forty-three states and
                the District of Columbia issued eviction moratoriums that varied in level
                of protection and stage of eviction stopped. Those state-level protections
                ranged from a few weeks to a few months in duration and did not apply to
                all evictions. The Eviction Lab’s Eviction Tracker System indicates that
                eviction moratoriums were effective in reducing eviction filings when they
                were in place. Federal protections expired on July 24th. As of July 31st, 30
                states lack state-level protections against eviction during the pandemic.

                According to the COVID-19 Housing Policy Scorecard, created by the
                Eviction Lab and Professor Emily Benfer, the vast majority of states lack
                protective eviction moratoriums and housing stabilization measures that
                could support renters facing rent hardship. As a result, tenants unable to
                pay their rent due to the extraordinary circumstances of the pandemic are
                receiving eviction notices, and courts across the country have resumed



https://www.aspeninstitute.org/blog-posts/the-covid-19-eviction-crisis-an-estimated-30-40-million-people-in-america-are-at-risk/#:~:text=In a study ba…   6/13
11/12/2020             Case 1:20-cv-03377-DLF
                             The COVID-19 Eviction Crisis: Document       6-4Million
                                                           an Estimated 30-40    Filed   11/20/20
                                                                                     People              Page
                                                                                            in America Are at Risk38  ofAspen
                                                                                                                  - The  44 Institute


                eviction hearings, in many cases via video conference. Global advisory
                firm Stout Risius Ross, LLC (Stout) estimates that 11.6 million evictions
                could be filed in the US in the next four months.

                States, counties, and cities have offered limited emergency rent assistance
                to renters and landlords by using funding provided in the CARES Act via
                Community Development Block Grants and the Coronavirus Relief Fund,
                as well as other funding sources. However, according to an analysis by the
                National Low Income Housing Coalition, the need has overwhelmed many
                of these programs, as demonstrated by the use of lottery systems, and the
                closure of three out of 10 programs (some within minutes of opening).

                The risk of eviction could escalate rapidly across America

                According to the most recent US Census Bureau Household Pulse Survey
                (Week 12), 18.3% of renters nationally report that they were unable to pay
                July’s rent on time. Forty-three percent of renter households with children
                and 33% of all renter households have slight or no confidence that they
                can pay August rent on time. Among renter households earning less than
                $35,000 per year, 42% have slight or no confidence in their ability to pay
                next month’s rent.

                Black and Latinx populations consistently report low confidence in the
                ability to pay rent during the pandemic. The Census Bureau’s Week 12
                Housing Pulse Survey indicates that nearly half of Black (42%) and
                Hispanic (49%) renters have slight or no confidence in their ability to pay
                next month’s rent on time, a figure that is twice as high as white renters
                (22%). Moreover, 26% of Black renters and 25% of Hispanic renters reported
                being unable to pay rent last month, compared to 13% of white renters.




https://www.aspeninstitute.org/blog-posts/the-covid-19-eviction-crisis-an-estimated-30-40-million-people-in-america-are-at-risk/#:~:text=In a study ba…   7/13
11/12/2020             Case 1:20-cv-03377-DLF
                             The COVID-19 Eviction Crisis: Document       6-4Million
                                                           an Estimated 30-40    Filed   11/20/20
                                                                                     People              Page
                                                                                            in America Are at Risk39  ofAspen
                                                                                                                  - The  44 Institute




                Current projections indicate that America is facing an urgent and
                unprecedented eviction crisis. In an updated analysis of the US Census
                Bureau’s Pulse Survey, based on renter’s perceptions of their ability to pay,
                the Aspen Institute Financial Security Program and the COVID-19 Eviction
                Defense Project currently estimate that 29 million renters in 12.6 million
                households may be at risk of eviction by the end of 2020. Stout anticipates
                that up to 40 million people in more than 17 million households may be at
                risk of eviction through the end of the year when considering a portion of
                survey respondents who have a “moderate” degree of confidence in the
                ability to pay rent (in addition to those with slight or no confidence). Both
                projections rely on renter perceptions of their ability to pay measured by
                the Pulse Survey.

                The chart below reflects the analysis of the Aspen Institute Financial
                Security Program and the COVID-19 Eviction Defense Project as it relates
                to renters with No or Slight Confidence in the ability to pay next month’s
                rent, as well as the analysis of additional renters with a Moderate
                Confidence in the ability to pay next month’s rent completed by Stout.
                Stout’s independent analysis of renters reporting No or Slight Confidence
                in the ability to pay next month’s rent aligns with the Aspen Institute
                analysis presented below.




https://www.aspeninstitute.org/blog-posts/the-covid-19-eviction-crisis-an-estimated-30-40-million-people-in-america-are-at-risk/#:~:text=In a study ba…   8/13
11/12/2020             Case 1:20-cv-03377-DLF
                             The COVID-19 Eviction Crisis: Document       6-4Million
                                                           an Estimated 30-40    Filed   11/20/20
                                                                                     People              Page
                                                                                            in America Are at Risk40  ofAspen
                                                                                                                  - The  44 Institute




https://www.aspeninstitute.org/blog-posts/the-covid-19-eviction-crisis-an-estimated-30-40-million-people-in-america-are-at-risk/#:~:text=In a study ba…   9/13
11/12/2020             Case 1:20-cv-03377-DLF
                             The COVID-19 Eviction Crisis: Document       6-4Million
                                                           an Estimated 30-40    Filed   11/20/20
                                                                                     People              Page
                                                                                            in America Are at Risk41  ofAspen
                                                                                                                  - The  44 Institute


                The COVID-19 housing crisis could devastate small property owners,
                tenants, and communities

                Significant loss of rental income during the COVID-19 pandemic creates
                financial peril and hardship for renters, small property owners, and
                communities. Without rental income, many landlords may struggle to pay
                mortgages and risk foreclosure and bankruptcy. The National Consumer
                Law Center predicts that 3 million homeowners, or roughly 5%, will have
                significantly delinquent mortgages by early 2021. Currently, 44% of single-
                family rentals have a mortgage or some similar debt. Sixty-five percent of
                properties with 2 to 4 units and 61% of properties with 5 to 19 units have a
                mortgage. Foreclosure can lead to a lack of maintenance, urban blight,
                reduced property values for neighboring properties, and erosion of
                neighborhood safety and stability. Without rental income to pay property
                tax, communities lose resources for public services, city and state
                governments, schools, and infrastructure, and can expend significant
                resources managing or disposing of properties acquired through tax
                foreclosure.

                The impact of an eviction on families and individuals is even greater.
                Following eviction, a person’s likelihood of experiencing homelessness
                increases, mental and physical health are diminished, and the probability
                of obtaining employment declines. Eviction is linked to numerous poor
                health outcomes, including depression, suicide, and anxiety, among
                others. Eviction is also linked with respiratory disease, which could
                increase the risk of complications if COVID-19 is contracted, as well as
                mortality risk during COVID-19. Eviction makes it more expensive and
                more difficult for tenants who have been evicted to rent safe and decent
                housing, apply for credit, borrow money, or purchase a home. Instability,
                like eviction, is particularly damaging to children, who suffer in ways that
                impact their educational development and well-being for years.

                The public costs of eviction are far-reaching. Individuals experiencing
                displacement due to eviction are more likely to need emergency shelter
                and re-housing, use in-patient and emergency medical services, require
                child welfare services, and experience the criminal legal system, among
                other harms.




https://www.aspeninstitute.org/blog-posts/the-covid-19-eviction-crisis-an-estimated-30-40-million-people-in-america-are-at-risk/#:~:text=In a study b…   10/13
11/12/2020             Case 1:20-cv-03377-DLF
                             The COVID-19 Eviction Crisis: Document       6-4Million
                                                           an Estimated 30-40    Filed   11/20/20
                                                                                     People              Page
                                                                                            in America Are at Risk42  ofAspen
                                                                                                                  - The  44 Institute


                Proposed policy interventions avoid suﬀering, save lives, and prevent
                severe harm

                The eviction crisis and its devastating outcomes are entirely preventable.
                Policy interventions at the national, state, and local levels could avoid
                many of the devastating costs outlined above. The COVID-19 Housing
                Policy Scorecard, Eviction Innovations, and national and local housing
                rights groups offer many different eviction prevention options that are
                available and being considered by policymakers. However, without federal
                financial assistance, any intervention will be a stopgap at best and may
                fail to prevent the eviction crisis and its collateral harm.

                The most comprehensive policy proposals include a nationwide
                moratorium on evictions and at least $100 billion in emergency rental
                assistance. Combining this assistance with an extension of federally
                enhanced unemployment insurance for displaced workers would provide
                additional relief for renters. Responses like these could neutralize the
                eviction risk outlined in this report, eliminating the public and private
                costs of mass evictions that result from the pandemic. More importantly,
                they could prevent millions of people in America from experiencing
                unfathomable hardship in the months and years ahead. These solutions
                have passed the US House of Representatives two times, and have
                companion legislation in the Senate.

                Similarly, studies have shown a civil right to counsel in eviction cases can
                deliver significant benefits for tenants and landlords. While exact figures
                vary by jurisdiction, tenants with counsel experience improved housing
                stability—often by remaining in their home, but alternatively by obtaining
                additional time to relocate, avoiding a formal eviction on their record, and
                accessing emergency rental assistance or subsidized housing.
                Representation also leads to lower default rates and more fairly
                negotiated resolutions with landlords that limit disruption from
                displacement and ensure the rights of all parties are exercised. Other
                policies, such as eviction record sealing and restrictions that preclude
                property owners from basing tenant eligibility on eviction records, can
                prevent the longer-term harm that comes from eviction.




https://www.aspeninstitute.org/blog-posts/the-covid-19-eviction-crisis-an-estimated-30-40-million-people-in-america-are-at-risk/#:~:text=In a study b…   11/13
11/12/2020             Case 1:20-cv-03377-DLF
                             The COVID-19 Eviction Crisis: Document       6-4Million
                                                           an Estimated 30-40    Filed   11/20/20
                                                                                     People              Page
                                                                                            in America Are at Risk43  ofAspen
                                                                                                                  - The  44 Institute


                Given the incredibly high cost of evictions to renters, landlords, and
                communities, a wide range of policy interventions would provide
                significant cost avoidance for state and local government across the US

                Conclusion

                Renters experiencing financial hardship due to COVID-19 have exhausted
                their resources and limited funds just as eviction moratoriums and
                emergency relief across the United States expire. Without intervention,
                the housing crisis will result in significant harm to renters and property
                owners. Meaningful, swift, and robust government intervention is critical
                to preventing the immediate and long-term negative effects of the COVID-
                19 housing crisis on adults, children, and communities across America.

                Authors

                        • Emily Benfer, Wake Forest University School of Law
                        • David Bloom Robinson, Massachusetts Institute of Technology
                        • Stacy Butler, Innovation for Justice Program, University of Arizona College of
                          Law
                        • Lavar Edmonds, The Eviction Lab at Princeton University
                        • Sam Gilman, The COVID-19 Eviction Defense Project
                        • Katherine Lucas McKay, The Aspen Institute
                        • Zach Neumann, The Aspen Institute / The COVID-19 Eviction Defense
                          Project
                        • Lisa Owens, City Life/Vida Urbana
                        • Neil Steinkamp, Stout
                        • Diane Yentel, National Low Income Housing Coalition




                                    RELATED


                              F A M I LY F I N A N C E S

                              Pandemic Will Mean a Worse Retirement for Millions of Workers
                              JUNE 1, 2020 • FINANCIAL SECURITY PROGRAM




https://www.aspeninstitute.org/blog-posts/the-covid-19-eviction-crisis-an-estimated-30-40-million-people-in-america-are-at-risk/#:~:text=In a study b…   12/13
11/12/2020             Case 1:20-cv-03377-DLF
                             The COVID-19 Eviction Crisis: Document       6-4Million
                                                           an Estimated 30-40    Filed   11/20/20
                                                                                     People              Page
                                                                                            in America Are at Risk44  ofAspen
                                                                                                                  - The  44 Institute




https://www.aspeninstitute.org/blog-posts/the-covid-19-eviction-crisis-an-estimated-30-40-million-people-in-america-are-at-risk/#:~:text=In a study b…   13/13
